Citation Nr: 1103278	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg injury.

2.  Entitlement to service connection for hypertension and heart 
disease.

3.  Entitlement to service connection for dental trauma, claimed 
as to two teeth upper front teeth, for treatment purposes.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder, and, 
if so, whether service connection for a back disorder is 
warranted.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder, 
and, if so, whether service connection for a stomach disorder is 
warranted.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from August 1958 to August 1962.  
The claim for service connection for dental trauma has been 
recharacterized as noted on the title page of this decision, 
based on clarification from the Veteran at his hearing before the 
Board.  See February 2009 Travel Board Hearing Transcript, page 
32.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Atlanta, Georgia, Regional Office (RO).

A hearing was held before the undersigned Veterans Law Judge in 
February 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to service connection for hypertension 
and heart disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's testimony that he manifested chronic right knee 
or right leg pain or a right leg disorder in service, or at any 
time prior to post-service intercurrent injury which resulted in 
a fracture of the right leg is not credible.  

2.  There is no competent evidence that the Veteran manifested 
heart disease in 3.  Service dental records are unfavorable to a 
finding that two front teeth on the upper jaw were extracted 
during the Veteran's service.  

3.  In an unappealed October 2001 rating decision, claims of 
entitlement to service connection for a back disorder and a 
stomach disorder were denied, and those denials became final.  

4.  The evidence added to the record since the October 2001 
denial relates to unestablished facts necessary to substantiate 
the claims for service connection for a back disorder and for a 
stomach disorder, and is so significant that it must be 
considered in order to fairly decide the merits of the claims, 
and this evidence is new and material to reopen the claims.

5.  Back pain noted during service was acute and transitory and 
resolved, and the Veteran's lay statements that he had back pain 
chronically and continuously following service are not credible.  

6.  The Veteran's current gastroesophageal reflux (GERD) is not 
related to his service, to include an episode of gastroenteritis 
treated in service in 1962.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right leg or right knee 
disorder, claimed as residuals of a right leg injury, are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).  

2.  The criteria for entitlement to service connection for dental 
trauma, for purposes of eligibility for VA outpatient dental 
treatment, have not been met.  38 U.S.C.A. §§ 1110, 1721, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.381, 
4.150, 17.161 (2010).

3.  The evidence received subsequent to an October 2001 denials 
of service connection for a back disorder and for a stomach 
disorder is new and material and the requirements to reopen those 
claims are met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 
(West 2002); 38 C.F.R. § 3.156 (2010); 38 C.F.R. § 3.159 (2010).

4.  Criteria for service connection for a back disorder are not 
met, nor may a back disorder be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

5.  Criteria for service connection for a stomach disorder, 
claimed as GERD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to the benefits sought.  
Before addressing the benefits sought, the Board must determine 
whether VA's duties to the Veteran have been met.  As provided 
for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Duty to notify

As to the requests to reopen the claims for service connection 
for a back disorder and a stomach disorder, the RO reopened those 
claims.  As discussed below, the Board agrees that the reopening 
of the claims was appropriate.  Therefore, since the requests to 
reopen have been granted, further discussion of the duty to 
notify the Veteran regarding how to obtain reopening of the 
claims is not required.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

As to claims for service connection, proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to initial adjudication of the Veteran's claims, a letter 
issued in December 2003 advised the Veteran of the criteria for 
service connection, including explanation that the criteria for 
service connection require evidence that the disorder was 
incurred in service or within a presumptive period.  This letter 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The claimant is also entitled to notice of the criteria for 
assigning a disability rating and for assigning an effective date 
for an increased rating.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the letter advising the Veteran 
of the criteria for service connection was issued in 2003, 
several years prior to the 2006 decision of the Court of Appeals 
for Veterans Claims in Dingess, so the Veteran was not notified 
of the criteria for assigning a disability rating and for 
assigning an effective date for an increased rating as required 
by the Court beginning in 2006.  The Veteran was advised of this 
information in a letter issued in August 2009, following the 
Board's April 2009 Remand.  This letter also reiterated all 
elements of notice required under the VCAA.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  

Duty to assist

VA has a duty to assist the Veteran in the development of a 
claim.  This duty includes assisting him in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case, the Veteran testified, at a February 2009 Travel 
Board hearing, that he was treated following motor vehicle 
accidents in service.  An additional request to the National 
Personnel Records Center (NPRC) was sent in August 2009; NPRC 
responded that all records for the Veteran had previously been 
furnished.  The RO requested that the Veteran provide additional 
information, on a NA Form 13055, so that a supplemental, more 
detailed request for additional service treatment records could 
be submitted to NPRC.  The Veteran did not respond.  A formal 
finding of unavailability of records was prepared in December 
2009, and a notice to the Veteran of the unavailability of the 
records was issued in January 2010.  This letter specifically 
instructed the Veteran of the types of evidence which could be 
substituted for missing service treatment records and the methods 
of obtaining additional information about missing service 
treatment records.  

VA also sought records from the Social Security Administration 
(SSA).  SSA was unable to locate records for the Veteran.  The 
Veteran was informed that the records could not be located.

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.

Claims for service connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain chronic 
disease, to include arthritis, may be presumed to have been 
incurred in service, if manifest to a degree of ten percent or 
more within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 
3.309(a).  

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in-service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).

The type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary evidentiary 
hurdles, depends on the type of disability claimed."  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A Veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 
(1998) (finding Veteran competent to describe dry, itchy, scaling 
skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning 
that lay testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected 
only if found to be mistaken or otherwise deemed not credible).  

1.  Claim for service connection for right leg disorder

Facts

Service treatment records disclose no notation of complaints or 
treatment of a right leg injury or right leg pain.  

The Veteran's separation examination describes the 
musculoskeletal system as normal.  A post-service "Annual 
Certificate of Physical Condition" completed in April 1963, and 
another completed in August 1963, reflect that the Veteran 
reported that he did not have rheumatic fever, swollen or painful 
joints, bone or joint deformity.  

Analysis

The Veteran contends that he was treated in service for 
complaints regarding his right leg following automobile accidents 
that occurred while he was stationed in Japan and Okinawa.  In 
2003, the Veteran stated that these accidents occurred in 1959.  
In later statements and testimony, the Veteran variously reported 
the dates of motor vehicle accidents as 1960, 1961, and 1962.

The Veteran contends that service treatment records which should 
substantiate his contention that he incurred injuries in motor 
vehicle accidents are missing.  There is no service record 
reflecting that the Veteran received medical treatment in 1959, 
although there are 9 entries reflecting that the Veteran received 
dental treatment in 1959.  Service treatment records dated in 
1960, 1961, and 1962 disclose no notation that the Veteran 
complained of any right leg or right knee injury or pain.  As 
noted above, the August 1962 separation examination describes the 
musculosketal system as normal.  In April 1963 and August 1963, 
the Veteran reported, in an "Annual Certificate of Physical 
Condition," that he did not have rheumatic fever, swollen or 
painful joints, bone or joint deformity, and no other item which 
might be consistent with a right leg or knee disorder was noted 
as present.  

At his hearing before the Board in February 2009, the Veteran 
testified that he injured his right knee and leg in 1961 and 
again in 1962 in separate motor vehicle accidents.  The Veteran 
stated that he hit his right knee in each accident.  He stated 
that there was no fracture, just an injury.  The Veteran further 
testified that he broke his right leg about 28 days after his 
service, and that fracture required that pins be put in his leg.  
He testified that his right leg continues to hurt.  He also 
testified that he felt that he should be granted service 
connection for that injury, since it was so near the time of his 
service discharge.

The Board notes that there are service treatment records which 
are dated in each year the Veteran was in service, with the 
exception of 1959.  As noted above, there are several dental 
entries dated in 1959.  There is no service medical or dental 
treatment record which discloses that the Veteran reported a 
motor vehicle accident or any residual or complaints related to a 
motor vehicle accident.  The Veteran did not report a motor 
vehicle accident at the time of separation examination, nor did 
he indicate in 1963 records associated with the claims file that 
he had residuals of any injury in service. 

The Board notes that it is possible that the Veteran was treated 
during service at hospital facilities following motor vehicle 
accidents and those hospital records might have been separately 
filed and not associated with the service treatment records now 
available.  However, given that there is no notation of a 
complaint or report of a motor vehicle accident or residuals 
therefore in the available service treatment records, the Board 
finds that the Veteran's testimony that he suffered injuries that 
remained chronic and continuous after the accident and after the 
Veteran's service is not credible.  In making this credibility 
assessment, the Board notes that the Veteran's 2009 testimony 
about the locations of those accidents, in 1961 and 1962, is 
inconsistent with his 2003 statement that the motor vehicle 
accidents occurred in 1959 and his 2005 statement that the right 
leg was injured in an automobile accident incurred in 1960.  

The Board notes that it is credible that the Veteran may have 
been involved in one or more motor vehicle accidents in service.  
However, in light of the fact that the service treatment records 
and dental records which are associated with the record are 
entirely devoid of any complaint, report, or finding related to 
trauma, and injury, or a finding residual to a motor vehicle 
accident, the Veteran's statements and testimony as to chronic 
right leg or right knee residuals following any injury is service 
is not credible.

The Veteran has not provided any in-service clinical record or 
alternative record, such as a photograph or letter that supports 
his contention that he sustained a right knee or right leg 
disorder in service which results in a current right knee or 
right leg disability, and the service treatment records are 
inconsistent with such a contention.  
There is no post-service objective evidence of record that the 
Veteran sustained a right knee or leg disorder which results in a 
current manifestation, and the 1963 records are inconsistent with 
the Veteran's contentions.  

The Board notes the Veteran's testimony that he should be granted 
service connection for right leg trauma sustained a brief period 
after his service discharge.  The Board notes that, although 
service connection may be granted for certain disorders defined 
as chronic, such as arthritis, when the disorder is manifested 
within a specified period following a Veteran's service 
discharge, service connection on that basis is not available for 
a disorder which results from acute trauma.  The Board is not 
authorized to grant service connection for a current right leg or 
right knee disorder related to post-service trauma described in 
the Veteran's 2009 testimony before the Board.  

There is no evidence to support the claim for service connection 
other than the Veteran's own lay statements.  As the Board finds 
that the Veteran's lay testimony is not credible as to chronic 
and continuing right knee or right leg disorders following 
injuries alleged in service, the preponderance of the credible 
and competent lay and medical evidence is against the claim.  The 
appeal must be denied.

2.  Claim for service connection for a dental disorder of two 
upper front teeth, for purposes of eligibility for outpatient 
dental treatment

As noted above, service connection may be granted for a 
disability due to a disease or injury which was incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Dental disorders, however, are treated differently than 
other medical disorders in the VA benefits system.  See 38 C.F.R. 
§ 3.381.  As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not considered disabling conditions, but 
may be considered service connected solely for establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).

Service connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a combat 
wound or other service trauma, or whether the Veteran was 
interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd 
molars, unless disease or pathology of the tooth developed after 
180 days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma will be eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
Trauma, as defined for purposes of dental treatment eligibility, 
connotes damage caused by the application of sudden, external 
force, brought to bear outside a clinical setting sustained a 
sudden trauma.  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or restorative 
dental care and treatment provided during a Veteran's military 
service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

Facts

Entrance dental examination conducted in August 1958 discloses 
that teeth #1, #16, #17, and #32 (also known as the wisdom teeth, 
the teeth farthest back on the right and left upper and lower 
jaws) and teeth #3, #5, #19, and #30 were missing.  The 1958 
examination reflects that the examiner started to make a notation 
as to tooth #14, then crossed out that notation and indicated 
"error."  There is no notation that tooth #14 was treated or 
extracted during service.   

In December 1961, the Veteran was referred for evaluation of a 
periapical abscess of tooth #9.  The referral does not mention 
trauma to that tooth, or any tooth.  Tooth #9 is at the front of 
the mouth, in the area commonly known as the "front teeth."  
The two teeth to the left and the two teeth to the right of the 
midline of the upper jaw are identified as teeth #8, #9, #10, and 
#11, under the system of dental notation used in the dental 
records of the Veteran.  

A February 1962 dental treatment note reflects that the 
periapical abscess " seems to be clearing up," and that note 
directed that radiologic examination be provided and that the 
Veteran should returned for dental treatment in March 1962.  
Later dental treatment notes reflect that teeth #8 and #11 
required fillings.  There is no notation that extraction of any 
tooth in the upper front was required.  

The Veteran returned for dental examination and treatment in 
August 1962.  Several teeth, not including any front tooth (that 
is, not including tooth #8, #9, #10, or #11), were treated, but 
there is no record of extraction of any tooth.  The August 1962 
separation dental examination reflects that no front tooth was 
missing.  Missing teeth were recorded as #1, 16, 17, and 32 (also 
known as wisdom teeth, the teeth farthest back on the right and 
left upper and lower jaws) and teeth #3, #5, and #14 (upper jaw), 
#19, and #30 (lower jaw).  It is not clear whether #30 was 
missing or was present on entrance examination, or was missing or 
present at the time of the Veteran's service discharge, as there 
are some inconsistencies in the dental record.  However, the 
Veteran has not sought service connection for tooth #30, and the 
Board need make no finding as to the questions raised by the 
dental record with regard to tooth #30.  

Analysis

In this case, the Veteran contends that two teeth upper front 
teeth, the two teeth next to the upper front teeth, were removed 
during service as a result of abscesses.  See February 2009 
Travel Board Hearing Transcript, page 32.  He contends that the 
abscesses that required the removal of the teeth were due to 
dental trauma.  The Veteran is competent to state whether teeth 
were present or not, as this is a fact which is readily 
observable by a lay person.  Jandreau, supra.

The service dental records are consistent with the Veteran's 
testimony that he developed an abscess during service.  The 
dental records do not include a notation that the abscess was 
related to trauma or a notation that the Veteran incurred trauma 
to any tooth.  However, the dental records contradict the 
Veteran's statements that two front teeth were removed during 
service.  The dental records appear complete and detailed.  The 
dental records are in chronological order, and reflect continuing 
dental care.  There are no obvious gaps in the records.  The 
Board finds, as a matter of fact, that the records of dental care 
appear to be complete.  

Because the dental records appear complete, and no dental record 
reflects that a front tooth was extracted, the dental records 
contradict the Veteran's assertion that two front teeth were 
removed during service.  The Board finds the dental records more 
credible than the Veteran's recollections of his dental care, 
since the assertion that front teeth were extracted during 
service was not made until approximately 40 years has elapsed 
after the dental care was rendered.  

Because the service dental records are more persuasive than the 
Veteran's recollections of his dental care, the preponderance of 
the evidence is against a claim for service connection for 
extraction of two front teeth.  The evidence is not in equipoise.  
The claim for service connection for two upper front teeth is 
denied.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder

Analysis of request to reopen

Because the Veteran did not submit a Notice of Disagreement (NOD) 
following the notices of the June 2002 and August 2002 rating 
decisions, the unfavorable determination in those decisions 
became final, based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then the 
claim cannot be reopened, and is not subject to the Board's 
jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO 
has determined that new and material evidence has been presented, 
the Board must independently review the evidence to determine 
whether it has jurisdiction.  Id.

Facts

As noted above, The Veteran sought service connection for a back 
disorder in 1999.  In July 2000, the claim was denied on the 
basis that a well-grounded claim had not been submitted, as there 
was no evidence in the service treatment records that a back 
disorder was treated in service.  Radiologic examination 
conducted in February 2000 failed to disclose any disorder other 
than mild degenerative changes of the facet joints.  

In July 2001, the Veteran again sought service connection for a 
back disorder.  The Veteran was again advised that Service 
treatment records disclosed no chronic back disorder.  It was 
noted that the Veteran complained of back pain while hospitalized 
for treatment of gastroenteritis in June 1962.  However, at that 
time, the providers determined that the complaints of back pain 
were related to the hospital bed.  A back board was placed under 
the Veteran's mattress, and Robaxin was prescribed.  The 
Veteran's complaints of back pain subsided over the next 24 
hours, according to the summary of the hospital treatment.  A 
normal finding as to the spine was noted on separation 
examination conducted in August 1958; the Veteran did not report 
any complaints of back pain in the history he completed at the 
time of the August 1958 separation examination, nor was any back 
disorder noted by the provider who completed review of the 
Veteran's history.  

A post-service "Annual Certificate of Physical Condition" 
completed in April 1963 and another completed in August 1963 
reflect that the Veteran reported that he did not have rheumatic 
fever, swollen or painful joints, bone or joint deformity, and no 
other item which might be consistent with complaints of back pain 
was indicated.  

At the time of the October 2001 rating decision, post-service VA 
outpatient treatment records disclosed complaints of back pain in 
1997 and 1998.  Radiological examination of the back conducted in 
1998 disclosed a normal spine.  The examiner who conducted an 
April 1998 examination for purposes of an application for 
benefits concluded that the Veteran's problems with gait and 
endurance were due to cardiovascular disorder and the residuals 
of cardiac bypass graft surgery.  The claim was denied on the 
merits, and the Veteran was so notified in October 2001.  

In December 2002, the Veteran sought to reopen the claim.  The 
Veteran reported that he sustained a back injury resulting from 
motor vehicle accidents.  He reported that the vehicle accidents 
occurred while he was stationed in Japan and Okinawa.

At his February 2009 personal hearing, the Veteran testified 
regarding the motor vehicle accidents which occurred during his 
service, and the Veteran testified that he had back pain 
following these accidents.  

Reopening and analysis on the merits

Given the finality of the 2001 rating decision, in order to re-
evaluate the service connection claims on their merits, the 
Veteran must first present new and material evidence to reopen 
the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In its November 2010 supplemental statement of the case (SSOC), 
the agency of original jurisdiction determined that the Veteran's 
statements regarding motor vehicle accidents and back pain 
following those accidents constituted new and material evidence 
to reopen the claim.  The Veteran is competent to state that he 
injured his back in a motor vehicle accident, and such statement 
must be considered credible for purposes of reopening a claim.  
Therefore, the RO's determination that the claim should be 
reopened was correct.  

Once a claim is reopened, it must be considered on the merits, if 
the duty to assist the Veteran has been met.  In this case, VA 
sought records from SSA which might assist the Veteran to 
substantiate the claim, but SSA was unable to locate records.  
The Veteran was notified in June 2009 that the records could not 
be located.

VA sought additional service treatment records for the Veteran, 
but no records were located.  The Veteran was notified in 
December 2009 of this unavailability of records.

Additional private records were sought.  The records obtained do 
not disclose that the Veteran provided a history of incurrence of 
a back injury in service.  Although the records reflect that the 
Veteran provided a history of chronic back pain, the records are 
devoid of evidence that back pain was incurred in service or was 
chronic and continuous beginning in 1963, within one year 
following the Veteran's service discharge.  

The claim has been reopened based on the Veteran's statements 
that he manifested back pain in service and that the back pain 
was chronic and continuous following motor vehicle accidents 
incurred in service.  As noted in the discussion of the Veteran's 
claim for service connection for right knee and right leg 
disorders, the Veteran's statements and testimony as to when and 
where he incurred motor vehicle accidents is somewhat 
contradictory.  Essentially, he has testified or stated that he 
sustained injuries due to motor vehicle accidents occurring in 
1959, 1960, 1961, and/or 1962.  

However, service treatment records dated in 1960, 1961, and 1962 
reflect no complaint of back pain or other musculoskeletal pain 
or problem, except during the Veteran's hospitalization for a 
gastrointestinal problem in June 1962.  The report of that 
hospitalization discloses that the providers determined that the 
complaints of back pain were related to the Veteran's hospital 
bed, and that those complaints resolved when the hospital bed was 
modified.  In particular, the records of the June 1962 
hospitalization do not indicate that the Veteran reported an 
injury to the back or a determination that the back pain was 
related to an underlying disorder or abnormality.  

The Veteran's separation examination in August 1962 describes the 
spine and musculoskeletal system as normal.  A post-service 
"Annual Certificate of Physical Condition" completed in April 
1963 and another completed in August 1963 reflect that the 
Veteran reported that he did not have rheumatic fever, swollen or 
painful joints, bone or joint deformity, and no other item which 
might be consistent with a back disorder was noted as present.  

The Board concludes that the Veteran's contention that he 
incurred chronic and continuous back pain during service is not 
credible.  The service treatment records, disclose that, 
regardless of whether the Veteran sustained any injuries during 
service, he did not seek treatment for back pain on a continuing 
basis and he did not report back pain when he sought treatment 
for other complaints.  The Board finds the report of June 1962 
in-service hospitalization persuasive evidence that the current 
lay testimony about continuing back pain is not credible, since 
the Veteran was treated for back pain which had its onset during 
the hospitalization, but there is no notation that the Veteran 
had back pain prior to that hospitalization or had incurred back 
injury.  

The fact that the August 1962 separation examination and 1963 
reports of medical status state that the Veteran's back and 
musculoskeletal system are normal is significant evidence against 
the claim, because those records were completed proximate to the 
time the Veteran now reports that back pain was present.  The 
board finds that the records completed in 1962 and 1963 are more 
credible than the Veteran's current recollections of that period.  

The Board has considered the Veteran's lay testimony that he 
incurred injury to his back in service, and his lay testimony 
that he had back pain chronically and continuously following 
service.  The Board finds that this lay testimony is not 
credible.  

There is current medical evidence which reflects that 
degenerative disease of the spine was diagnosed at least as early 
as 1997, and that the Veteran complained of back pain prior to 
1997.  However, there is no evidence that the Veteran was treated 
for or complained of back pain during the period from his service 
discharge in 1962 until 1997, a period of more than 30 years.  
The clinical records from 1997 to the present disclose that no 
provider has opined that the Veteran's current back disorder was 
incurred as a result of injuries incurred in service or has been 
present since the Veteran's service discharge or proximate 
thereto.  Rather, the clinical records and the Veteran's own 
testimony reflect that the Veteran has performed manual labor and 
has incurred post-service injuries.  

In the absence of any objective evidence to support the Veteran's 
lay contentions, and given the finding that those lay contentions 
are not credible, the preponderance of the evidence is against 
the claim.  The evidence is not in equipoise.  The claim must be 
denied.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach condition

Analysis of request to reopen

The Veteran sought service connection for a stomach disorder in 
1999.  In July 2000, the claim was denied on the basis that a 
well-grounded claim had not been submitted, as there was no 
evidence of treatment of a chronic stomach disorder during the 
Veteran's service.  Service treatment records disclosed that the 
Veteran sought treatment for "stomach ache" in January 1961.  
He was treated in service in June 1962 for gastroenteritis.  A 
normal finding as to the gastrointestinal (GI) system was noted 
on separation examination conducted in August 1962.  On "Annual 
Certificate of Physical condition" forms dated in April 1963 and 
August 1963, the Veteran denied stomach, liver, or intestinal 
trouble.

Post-service VA clinical records in 1997 and 1998 disclose that 
the Veteran complained of stomach pain.  The examiner who 
conducted an April 1998 examination concluded that the Veteran's 
current complaints of stomach pain were related to medications he 
was taking for his arthritis of various joints.  The RO 
determined that there was no evidence that the Veteran had a 
chronic stomach disorder.   The claim was denied on the merits, 
and the Veteran was so notified in October 2001.  



Reopening and analysis on the merits

In December 2002, the Veteran again sought service connection for 
a stomach disorder.  During the pendency of the appeal, 
gastroesophageal reflux disease (GERD) was diagnosed.  In 
addition, the Veteran stated that he was treated for a stomach 
disorder in 1962, a few months after his service discharge.  
Based on the Veteran's lay statements, which must be considered 
credible for purposes of determining whether new and material 
evidence has been submitted, the claim was reopened.  The Board 
agrees that there was new and material to reopen the claim, as 
defined by 38 C.F.R. § 3.156, and that the claim was properly 
reopened.  

After the claim was reopened, VA attempted to obtain additional 
evidence that the Veteran stated would substantiate the claim, 
but the evidence was unavailable.  In August 2010, the Veteran 
was afforded VA examination.  The examiner considered the 
Veteran's service treatment records, showing treatment for 
stomach ache and gastroenteritis, and the Veteran's report that 
he had stomach pain beginning in 1962, when he began taking 
medications, including NSAIDS (nonsteriodal anti-inflammatory 
medications) to treat back pain.  The examiner discussed the in-
service findings that no reflux was present in 1962, and the 1998 
finding that reflux was present.  The examiner noted radiologic 
examinations (upper gastrointestinal examination in 2004 and 
esophagogastroscopy in 2009).  

The examiner concluded that it was less likely than not, that is, 
that there was less than a 50 percent probability, that the 
Veteran's current gastrointestinal disorder was incurred in or 
cause by military service.  The examiner explained that childhood 
gastrointestinal symptoms resolved without treatment prior to 
military service, symptoms during military service were acute and 
were documented as resolving with treatment, and the current 
gastrointestinal disorder was diagnosed after service.  

The Board finds the medical opinion rendered in 2010 persuasive.  
The examiner obtained a medical history which included pre-
service, in-service, and post-service complaints.  The examiner 
considered the Veteran's in-service clinical records, and noted 
that the current diagnosis, reflux disease, was ruled out during 
service.  The examiner considered the post-service findings and 
clinical records.  The examiner discussed the rationale for the 
conclusion, and supported that rationale with reference to 
objective clinical evidence.  The 2010 opinion, and the evidence 
upon which it is founded, is unfavorable to the claim, and places 
the preponderance of the evidence against the claim.  The 
evidence is not in equipoise, and the claim must be denied.  


ORDER

The appeal for service connection for a right leg or right knee 
disorder is denied.

The appeal for service connection for dental trauma to two upper 
front teeth, for treatment purposes, is denied.

A request to reopen a claim for service connection for a back 
disorder is granted; the appeal is granted to this extent only.

The appeal for service connection for a back disorder is denied.  

A request to reopen a claim for service connection for a stomach 
disorder is granted; the appeal is granted to this extent only.

The appeal for service connection for a stomach disorder is 
denied.  


REMAND

The Veteran contends that he manifested hypertension and heart 
disease during service.  The Board notes that the Veteran's blood 
pressure was recorded as 150/90 at the time of induction 
examination in August 1958.  A blood pressure of 120/74 was 
recorded at separation examination conducted in August 1962.  The 
Veteran contends that his high blood pressure in service was 
manifested by left hand numbness, which he could overcome 
following exercise.  Alternatively, the Veteran contends blood 
pressure high when he went into service.  The Veteran also 
contends that a physician, identified as "Dr Cochran" diagnosed 
high blood pressure in 1963, one year after Veteran's separation 
from service.  Given the evidence of record and the Veteran's lay 
contentions, additional development of the medical evidence is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any records 
of treatment of hypertension or heart disease by 
any non-VA provider that is not already of 
record.  Seek any identified records.

2.  Obtain the Veteran's VA clinical records 
November 2010, the last VA treatment records 
listed in the November 2010 supplemental 
statement of the case (SSOC), as well as all new 
VA records.  

3.  Afford the Veteran VA examination as 
necessary to obtain opinion as to the onset and 
etiology of hypertension and heart disease.  
The claims folder and a copy of this Remand 
should be made available to the examiners for 
review in connection with each examination.  The 
examiner should obtain a complete history from 
the Veteran, review the entire claims file, and 
each examiner should indicate, in each 
examination report, that such review was 
performed.  Any tests or studies deemed necessary 
for an accurate assessment should be conducted, 
and the results should be associated with the 
claims file and discussed in the examination 
report.  The examination report should include a 
detailed account of all pathology found to be 
present.  



The examiner should address the following:
      (a) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
or heart disease had its onset during the 
Veteran's active service?
      (b) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
or heart disease has been chronic and continuous 
since the Veteran's active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's hypertension or a current 
cardiovascular disease is a result of or 
aggravated by the Veteran's military service?  

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of hypertension and history of treatment of 
hypertension.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

4.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claim on appeal.  If any claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


